PER CURIAM.
John Hepburn appeals from the summary denial of his motion to correct sentence. We reverse.
Hepburn maintains that the trial court retained jurisdiction over one-third of his *1238present sentence pursuant to section 947.-16(4), Florida Statutes (1985). If, as Hepburn also alleges, that sentence was imposed under the sentencing guidelines, this is improper. Johnson v. State, 502 So.2d 1352 (Fla. 2d DCA 1987). After remand the trial court should ascertain whether the sentence is in fact a guideline sentence and, if so, strike the retention provision. If, on the other hand, the court again denies the motion, it should attach to its order evidence from the files and records which clearly demonstrate that Hepburn is not entitled to relief. Hepburn would then have to file a notice of appeal within thirty days to obtain further appellate review.
Reversed.
SCHEB, A.C.J., and SCHOONOVER and THREADGILL, JJ., concur.